PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/784,364
Filing Date: 16 Oct 2017
Appellant(s): Nick et al.



__________________
Thomas M. Bonacci
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

(2) Response to Argument
	Appellant argues that Examiner’s determination that the claims are directed toward fundamental economic principles or practices are incorrect. 
	Appellant argues that the even if the independent claims did not pass muster under Alice/Mayo Step 2A prong one, the claims are still eligible under prong two.


In Response:

“In Prong One, examiners evaluate whether the claim recites a judicial exception.[20] This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1)


“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not ‘‘directed to’’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3)

As a result, Step 2A Prong 1 does not require adherence to a strict definition of the groupings and subgroupings of abstract ideas, but rather determine if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such.
“First, the rejection should identify the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG, laws of nature, or a natural phenomenon) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). There is no requirement for the examiner to provide further support, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), for the conclusion that a claim recites a judicial exception.”

“For abstract ideas, the rejection should explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) or provide a justification for why a specific limitation(s) recited in the claim is being treated as an abstract idea if it does not fall 
(October 2019 Update, page 16)

In FOA (page 6) examiner shortens the claim limitations to those listed by the appellant and then states that “For example, but for the “configure the at least one processor to” language, “grouping in the context of these claims encompasses the user determining the risk of transactions being fraudulent.” Examiner further clarifies that “…the abstract idea noted in the independent claims…are directed to a method of organizing human activity which include fundamental economic principles or practices such as mitigating risk” (FOA page 7). Hence, examiner has indicated that these identified limitations are directed to “mitigating risk” and has provided a justification for why these limitations fall within one of the enumerated groupings of abstract ideas (i.e. mitigating risk). This is sufficient under the guidelines of the 2019 PEG and October 2019 Update as cited above. Grouping a plurality of data transactions, comparing one or more second attributes, d3etermining that there are one or more differences, tagging the subsequently accessed data transactions, and rejecting the subsequently accessed data transactions are tools used to determine risk of a fraudulent act (in the present claims), and rejecting the subsequently transactions has the purpose of preventing potential fraud 
Appellant argues that it is certainly a practical and useful application to provide systems and methods for detecting and rejecting anomalous data transactions. Appellant misunderstands Step 2A prong 2 and “reciting a practical application”. The 2019 PEG states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application.
The October 2019 Update further clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to 

Drawing attention to the emphasized section, improvements in the judicial exception itself (e.g. a recited fundamental economic concept) is not an improvement in technology. In the current case, regardless of whether or not appellant’s invention improves data transaction systems via an improved fraud detection, improving a method, algorithm, or process of fraud detection absent of any technological modification, would be an improvement to the business process of fraud detection (e.g. via improvement of efficiency of fraud detection), but does not improve computers or technology.
	Appellant then argues that the “additional elements which must be considered comprise far more than the three elements identified by the examiner. Examiner respectfully disagrees. Although appellant asserts there are more additional elements, they do not state which elements they consider to be additional elements and instead cite the entire claim as reciting “additional elements”. As already explained above with respect beyond the judicial exception (emphasis added) which have already been detailed by examiner in the FOA. Examiner has further indicated that these element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. As such, examiner has considered all the additional elements of the claims as required.
	As mentioned previously, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components claimed to perform their basic functions. The computer system and processor is a general-purpose computer system and processor that performs general-purpose functions (as evidenced in appellant’s specification at paragraph [0026])
“In this description and in the claims, the term "computing system" is defined broadly as including any device or system (or combination thereof) that includes at least one physical and tangible processor, and a physical and tangible memory capable of having thereon computer-executable instructions that may be executed by a processor. The memory may take any form and may depend on the nature and form of the computing system. A computing system may be distributed over a network environment and may include multiple constituent computing systems.” (Specification paragraph [0026])

The recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer. 
Accordingly, claims are ineligible.	
Appellant argues that their claims are eligible for reasons similar to those in Finjan. Examiner respectfully disagrees. In Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), the claimed invention involves a method of virus scanning that scans an application program, generates a security profile identifying any potentially suspicious code in the program, and links the security profile to the application program. The claims were held patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality. In particular, the method generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and 
Appellant argues that their claims are eligible for reasons similar to those in SRI International. Examiner respectfully disagrees. The claims in SRI International were found to not be directed to an abstract idea because the claims required analysis of data network packets that could not be reasonably accomplished by a human being such as computation of network delay, packet loss, or jitter relating to network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. The instant claim set is not concerned with such network analysis that requires a computer but rather is concerned with data feature analysis that could be reasonably accomplished by a human. Data feature analysis is not substantially similar to the network data analysis required in 
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112
USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-
1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709,
Page 1754 last two ¶: “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.
For the above reasons, it is believed that the rejections should be sustained.


/ADAM HILMANTEL/Examiner, Art Unit 3691                                                                                                                                                                                                                                                                                                                                                                                                               Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.